           Case 5:19-cr-00111-R Document 37 Filed 11/26/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                  )
                                           )
                     Plaintiff,            )
                                           )
v.                                         )             Case No. CR-19-111-R
                                           )
JASON SCOTT PEDRO,                         )
                                           )
                     Defendant.            )

                                  NOTICE OF APPEAL

       Notice is hereby given that Jason Scott Pedro, defendant herein, through his attorney

of record, William P. Earley, Assistant Federal Public Defender, intends to appeal to the

United States Court of Appeals for the Tenth Circuit the district court’s final judgment filed

on November 14, 2019 (Doc. 34).

                                    Respectfully submitted,

                                    s/ William P. Earley
                                    WILLIAM P. EARLEY
                                    ASSISTANT FEDERAL PUBLIC DEFENDER
                                    Bar Number 11293
                                    SUITE 109, 215 DEAN A. McGEE AVENUE
                                    OKLAHOMA CITY, OKLAHOMA 73102
                                    (405)609-5930 FAX (405) 609-5932
                                    E-mail william.earley@fd.org
                                    COUNSEL FOR DEFENDANT
          Case 5:19-cr-00111-R Document 37 Filed 11/26/19 Page 2 of 2



                            CERTIFICATE OF SERVICE

       I hereby certify that on this the 26th day of November, 2019, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for filing and
transmittal of a Notice of Electronic filing to the following ECF registrant: Mary Walters,
Assistant United States Attorney.

                                         s/ William P. Earley
                                         WILLIAM P. EARLEY




                                            2
